— Order of disposition of the Family Court, Bronx County (Judith Sheindlin, J., at disposition; Stanley H. Nason, J., at fact finding), entered on November 1, 1983, which adjudicated appellant a juvenile delinquent and placed him on probation for 18 months, is affirmed.
At the fact-finding hearing which was conducted in the instant matter, the complainant, Angel Matos, who assists an apartment building superintendent in caring for the premises, testified as follows: On the evening of February 26,1983 he was walking down the stairs in the company of the landlord and superintendent when he observed appellant herein and two other boys, identified as Jose and Rubin Torres, drinking and urinating in the hallway. He directed the three youths to leave the building, but they responded with a string of curses and profanity. The complainant then proceeded outside with appellant trailing approximately 15 feet behind. Once on the street, the complainant was struck on the legs and wrist by Jose Torres, who was wielding a cane. He heard Jose declare, “Hit him with the bottle”, and immediately thereafter he was hit on the head *634with a bottle. Turning his face toward the spot where the bottle had come from, the complainant noticed Rubin and appellant standing together behind him.
Although the evidence against appellant was circumstantial in nature, a rational trier of fact could have found beyond a reasonable doubt that while acting in concert with the Torres brothers, appellant participated in the assault upon the complainant. The complainant identified him as one of the three boys who were drinking and urinating in the hall, who cursed at him when he demanded that they leave and who followed him out of the building, still swearing. Appellant, along with Rubin Torres, stood behind the complainant as Jose struck the latter with a cane. Either he or Rubin hit the complainant on the head with a bottle when Jose cried out, “Hit him with the bottle.” Viewing the evidence in the light most favorable to the prosecution, as we are required to do, the proof was sufficient to support the conclusion that appellant committed acts which, if done by an adult, would constitute the crime of assault in the second degree. (See, People v Malizia, 62 NY2d 755; People v Kennedy, 47 NY2d 196.) In that connection, it was for the court, as the sole trier of fact, to make a determination concerning the credibility of witnesses and to resolve disputed questions of fact. (People v Gruttola, 43 NY2d 116.) The decision of a trial judge, sitting as the trier of fact, is to be accorded the same weight as that given to a jury verdict. (People v Carter, 63 NY2d 530.) Moreover, in the course of evaluating the credibility of the various witnesses before it, a trier of fact is warranted in disregarding statements made by those individuals whom it considers unworthy of belief. There is certainly no indication in the record that by expressing its doubt about the veracity of appellant’s account, the court shifted the burden of proof from the prosecution to him. Concur — Sullivan, J. P., Milonas and Kassal, JJ.